DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                        MICHELLE AXELSON,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                          Case No. 2D21-60



                          September 8, 2021

Appeal from the County Court for Pasco County; Anne Wansboro,
Judge.

Christopher George DeLaughter, Tampa, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.


PER CURIAM.

     Affirmed.

SLEET, ATKINSON, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.